Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-20 are currently pending. Claims 1, 8-9, and 16-17 are amended. No claims have been added or canceled. 
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s arguments of “although Beddo discloses it can receive and use data at different pooling levels, Beddo fails to disclose starting at sales data at an SKU level, and then aggregating to a higher pooling level, thereby preserving the SKU level data,” Examiner respectfully asserts that the Beddo reference does indeed teach "historical sales data corresponding to an amount of sales of each stock keeping unit at each store during each of the past time periods." The Beddo reference discloses historical product information includes the sale of a single, specific product (e.g. Brand X consumer product), which would be at a stock keeping level (in Examiner cited paragraph [0064]). Furthermore, the Beddo reference discloses constructing a data matrix of product information (cited paragraph [0074]), wherein Beddo paragraph [0114] teaches the matrix can be the weekly sales data of a product over a years time in a specific geographic retail area. The product information used to produce this matrix would include the product information of paragraph [0064]. Thus, Examiner is considering the combination of weekly sales data of the specific product over the course of the year into a matrix to be the aggregation of historical sales data to form a pooled training dataset.
Regarding Applicant’s arguments of “Beddo fails to disclose training different models using different training sets, each of which is formed from the same pooled training dataset, and then calculating model weights using different validation sets from the same pooled training dataset,” 
Regarding Applicant’s arguments of “the prior art fails to disclose generating different training and validation sets from the same pooled training dataset, and then training and weighting models using the different training and validation sets,” and “McMahon fails to disclose training different models using different training sets, each of which is formed from the same pooled training dataset, and then calculating model weights using different validation sets from the same pooled training dataset,” Examiner respectfully disagrees with Applicant’s assertions. McMahon discloses in at least paragraph [0007] the following: 
“A family of feature sets is chosen within each dataset that provide predictive ability for a final modeler, and sub-datasets are chosen from each larger dataset, with replacement, to enable learning across an entire dataset too large to be modeled efficiently as a single dataset.  The method further comprises testing each model on the dataset.  Testing includes utilizing a test set of data held out from each sub-dataset of each dataset to determine accuracy, discarding models with insufficient predictive power, and determining overall weighting of the models within each dataset.  Each model set is transmitted along with weights to produce an end classifier.”
As can be seen in the above cited portion of McMahon, the reference discloses testing a number of models utilizing a family of feature sets within each data set, which are divided into different sets of data because the full set of data is too large to be efficiently modeled as single data set. For further clarification, paragraph [0039] discloses the following: 
“Models can be generated by the modeling servers 204, 206, and 208 from the training data (learning from the training data).  A given modeling server is operable to generate ensemble models from the sets and subsets of features created from the training data and determine relative weightings of each model.  The modeling servers may be further operable to test the ensemble models for correctness.  The relative weightings may be assigned based on relative correctness of 
As can be seen in the above cited portion, McMahon teaches producing a set and subset of features from the training data for testing the models. Each model is trained utilizing the various data training sets and subsets, which are produced from the various databased (see paragraph [0037] for clarification). Therefore, Examiner respectfully disagrees with Applicant’s assertions. 
Regarding Applicant’s argument of “… it is not disclosed that a combination of the “sub-dataset” plus the “test set of data” forms ALL of the datapoints of the dataset,” Examiner respectfully disagrees with Applicant’s assertions. Examiner asserts that Brzezicki discloses in at least paragraphs [0083-0085], the following is disclosed: 
“[0083] FIGS. 34-41 depict example systems and methods for evaluating the performance of a combined forecast model using rolling simulations.  Before using a time series model to forecast a time series, it is often important to evaluate the model's performance by validating the model's ability to forecast previously acquired data.  Such performance measures are commonly referred to as ex-ante model performance measures.  Ex-ante (i.e., before the fact) model performance measures are similar to ex-post (i.e., after the fact) forecast performance measures; however, ex-post forecast performance measures are used to evaluate the performance of forecasts regardless of the source (e.g., model-based, judgment-based, possible adjustments, etc.) Rolling simulations can be used to perform ex-ante model performance by repeating the analyses over several forecast origins and lead times.”
“[0085] The example system 4000 includes a rolling simulation engine 4050 that works in combination with the combined forecast engine 4020 to select a model combination 4060 and evaluate its performance over an out-of-sample range 4065.  For instance, the rolling simulation engine 4050 and/or the combined forecast engine 4020 may present a user interface to select two or more of the individual forecast models 4010 for use in generating a combined forecast.  In addition, a user interface may be provided by the rolling simulation engine 4050 to define the out-
	As can be seen in the above cited portions, paragraphs [0083-0085] teach validating the combined forecasting models ability to forecast by evaluating the performance of the models using the out-of-sample range to evaluate the combined forecast over the entire out-of-sample range is defined in order to evaluate the combined forecasts over the specified back value, which are compared with the actual out-of-sample data over the specified time period. The reference discloses the “entire” out of sample range (test set of data) is removed from the initial training of the models in order to validate the initially trained model set. Additionally, for further clarification of the Brzezicki reference, in at least paragraph [0034] teaches providing the historical data to the combined forecast engine. The reference does not disclose any filtration, deletion, or random sampling associated with the historical data provided to the combined forecast engine. Therefore, it is unclear how the reference is being interpreted as though the reference is not utilizing all of the data provided to the forecast engine. 
Regarding Applicant’s argument of “Brzezicki is implemented AFTER each individual model has been trained and validated… it has nothing to do with the training and validation of each individual model,” Examiner respectfully assets that the combination of Beddo and McMahon, as modified by the tertiary reference Brzezicki, discloses the above cited limitation. Examiner respectfully asserts that the feedback mechanisms of Brzezicki, when incorporated into the combination of Beddo and McMahon, teaches the limitations of the claim. The Brzezicki reference modifies the base combination, and does not implement the training “AFTER” each model has been trained and validated. This portion of Brzezicki, 
Accordingly, the 35 USC 103 rejection is MAINTAINED. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-5, 9-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beddo et al. (US 20140108094 A1) in view of McMahon et al. (US 20160048766 A1) in view of Brzezicki et al. (US 20130024173 A1).

Regarding claim 1, Beddo teaches a method of forecasting sales of a retail item (Figs. 2 and 4), the method comprising: 
receiving historical sales data of a class of a retail item that comprises a plurality of stock keeping units (paragraph [0064] teaches collecting historical product information associated with the sale of products of a specific category (i.e. class); see also: [0002, 0024, 0063, 0069]), 
the historical sales data comprising past sales and promotions of the retail item across a plurality of past time periods (paragraphs [0065] teaches collecting product information including sales data measured in any time period, such as weeks, days, months, etc., wherein paragraph [0067] the product information includes promotions associated with the product; see also: [0024, 0063, 0069]), 
the historical sales data corresponding to an amount of sales of each stock keeping unit at each store during each of the past time periods (paragraph [0064] teaches the product information relates to the sale of a products of a category; paragraph [0063] teaches the sales product information includes the sales of the product by an individual store, retailer as a whole, or geographic area; paragraph [0065] teaches the product sales data is the number of units sold during a time period, such as hours, weeks, days, months, and years); 
aggregating the historical sales to a higher aggregation level than the historical sales data to form a pooled training dataset having a plurality of data points (paragraph [0074] teaches constructing a data matrix of product information used by the neural network, wherein paragraph [0114] i.e. a higher aggregation level)), 
the higher level comprising an amount of sales of each subclass that corresponds to the stock keeping units at each store during each of the past time periods (paragraph [0074] teachings constructing a data matrix of product information used by the neural network, wherein paragraph [0114] the product information is sales data of weekly sales over a year at all of the retailer’s distribution outlets in a specific geographic retail area of 24-packs of consumer product Z (i.e. subclass)); 
and using each corresponding different validation set to validate each trained model and calculate an error (paragraph [0045] teaches evaluating each neural network for a given validation set of data and producing a validation score, wherein paragraphs [0045-0053] teach the minimum description length is calculated for each validation set using the residual sum of squares; see also: [0046]; Examiner’s Note: Minimum description length is an error minimization technique used in machine learning applications that is calculated using the residual sum of squares, otherwise known as the sum of squared errors, which measures the error of the model compared to the validation data set.); 
calculating model weights for each trained model (paragraph [0045] teaches assigned a weight to each neural network model; see also: [0007]);  
outputting a model combination comprising for each trained model a function to forecast the demand and a weight (paragraph [0053] teaches combining multiple neural network models using their weights in order to combine them into a single model for producing forecasts, wherein paragraphs [0090-0091] teach the forecast is a sales forecast (i.e. forecasting the demand); see also: [0007, 0036, 0045]);
and U.S. Application No. 15/623,922Page 2 of 18ORA170533-US-NPgenerating a forecast of future sales based on the model combination (paragraphs [0090-0091] teach generating a sales forecast, wherein paragraph [0053] the neural network is a combination of several neural networks; see also: [0007, 0036, 0045]).
However, Beddo does not explicitly teach randomly sampling the training dataset to form a plurality of different training sets and a plurality of different validation sets that correspond to the training sets, wherein each combination of a training set and a validation set forms all of the plurality of data points and for each different sampled training dataset the data points that are not part of the validation set are part of the training set, each different training set and corresponding validation set is formed from the same pooled training dataset; training multiple models using each different training set, wherein each of the multiple models is trained and validated using all the plurality of data points of the pooled training dataset; and wherein the error is a root-mean-square error (RMSE) and the calculated model weights are based in the RMSE.
From the same or similar field of endeavor, McMahon teaches randomly sampling the training dataset to form a plurality of different training sets and a plurality of different validation sets that correspond to the training sets (paragraph [0047] teaches partitioning dataset into complementary sub-datasets for training and validation, wherein paragraph [0054] the sub-datasets are randomly created from the datasets; see also: [0029, 0046, 0056]), 
wherein each combination of a training set and a validation set forms all of the plurality of data points and for each different sampled training dataset the data points that are not part of the validation set are part of the training set (paragraph [0047] teaches producing several sub-datasets, wherein the sub data set is a validation and test set, and wherein the data from the validation set is data that was omitted from the overall data set, wherein the data not omitted is the training data), 
each different training set and corresponding validation set is formed from the same pooled training dataset (paragraph [0007] teaches testing includes utilizing a test set (i.e. validation set) of data held out from each sub-dataset (i.e. training set) of each dataset (i.e. pooled training dataset) to determine accuracy; see also: [0010, 0047]); 
training multiple models using each different training set (paragraph [0047] teaches partitioning dataset into complementary sub-datasets for training and validation (i.e. training set), wherein the method comprises test each model on each data set (i.e. each different training set)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beddo to incorporate the teachings of McMahon to include randomly 
However, the combination of Beddo and McMahon does not explicitly teach wherein each of the multiple models is trained and validated using all the plurality of data points of the pooled training dataset; and wherein the error is a root-mean-square error (RMSE) and the calculated model weights are based in the RMSE.
From the same or similar field of endeavor, Brzezicki teaches wherein each of the multiple models is trained and validated using all the plurality of data points of the pooled training dataset (paragraph [0030] teaches each of the individual predictive models are trained using historic data as input, wherein paragraphs [0083-0085] teach validating the combined forecasting models ability to forecast by evaluating the performance of the models using the out-of-sample range to evaluate the combined forecast over the entire out-of-sample range is defined in order to evaluate the combined forecasts over the specified back value, which are compared with the actual out-of-sample data over the specified time period; see also: [0093-0095, 0105-0107]);
and wherein the error is a root-mean-square error (RMSE) and the calculated model weights are based in the RMSE (paragraphs [0034-0035] teaches the combined forecast engine processed a combination in order to combine the forecast models, wherein the combined forecast of the models can be weighted using root mean square error weights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beddo and McMahon to incorporate the teachings of Brzezicki to include wherein each of the multiple models is trained and validated using all the plurality of 
Regarding claims 9 and 17, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 9, Beddo teaches a computer-readable medium having instructions stored thereon that (paragraph [0012] teaches a non-transitory computer readable medium provided for forecasting sales), when executed by a processor, cause the processor to forecast sales of a retail item (paragraph [0162] teaches the non-transitory computer readable medium has computer executable code). Regarding claim 17, Beddo teaches a retail sales forecasting system comprising (Figs. 2-5): a processor coupled to a storage device that implements promotions effect module comprising (paragraph [0094] teaches a forecasting apparatus including a processor coupled to a memory with a software application (i.e. .module)). Therefore, the rejection to claim 1 as being unpatentable over Beddo in view of McMahon in view of Brzezicki applies to claims 9 and 17. 

Regarding claims 2, 10, and 18, the combination of Beddo, McMahon, and Brzezicki teach all the limitations of claims 1, 9, and 17 above.
	Beddo further teaches the training multiple models comprises using a machine learning algorithm for the training (paragraph [0040] teaches creating multiple neural network models (i.e. machine learning), wherein paragraph [0034] the model actively trains and re-trains).

	Regarding claims 3, 11, and 19, the combination of Beddo, McMahon, and Brzezicki teach all the limitations of claims 2, 10, and 18 above.
the machine learning algorithm comprises one of Artificial Neural Networks (paragraph [0024] teaches generating a neural network).
	However, Beddo does not explicitly teach the machine learning algorithm comprises one of linear regression, Support Vector Machine.
	From the same or similar field of endeavor, McMahon further teaches the machine learning algorithm comprises Support Vector Machine (paragraph [0032] teaches learning techniques including support vector machines).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Beddo, McMahon, and Brzezicki to incorporate the teachings of McMahon to include the machine learning algorithm comprises Support Vector Machine. One would be motivated to do so in order to obtain better predictive performance by using an ensemble of machine learning training models (McMahon, [0034]).

	Regarding claims 4, 12, and 20 the combination of Beddo, McMahon, and Brzezicki teach all the limitations of claims 1, 9, and 17 above.
Beddo further teaches the historical data comprises data for multiple retail stores and multiple stock keeping units that belong to a subclass over multiple time periods (paragraph [0063] teaches the product information includes the sale of a product by an entity with multiple locations (i.e. multiple retail stores), wherein paragraph [0064] the product information relates to the sales of products (i.e. multiple stock keepings units), wherein paragraph [0065] the product information contains sales data for the number of units sold during any time period, such as days, weeks, or months (i.e. multiple time periods), wherein paragraph [0070] teaches the product information relates the sales of two different products from the same competitive selection set);
wherein the aggregating comprises a subclass level (paragraph [0070] teaches the product information may multiple products existing within the same competitive selection set that are associated with different brands (i.e. subclass level)).

Regarding claims 5 and 13, the combination of Beddo, McMahon, and Brzezicki teach all the limitations of claims 1 and 9 above.
	However, Beddo does not explicitly teach the randomly sampling comprises sampling with replacement.
	From the same or similar field of endeavor, McMahon teaches the randomly sampling comprises sampling with replacement (paragraph [0054] teaches creating sub-datasets using random sampling with replacement; see also: [0009, 0046]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Beddo, McMahon, and Brzezicki to incorporate the further teachings of McMahon to include the randomly sampling comprises sampling with replacement. One would be motivated to do so in order to average the validation results over the multiple rounds of testing (McMahon, [0047]).


Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beddo et al. (US 20140108094 A1) in view of McMahon et al. (US 20160048766 A1) in view of Brzezicki et al. (US 20130024173 A1) and further in view of Caldeira et al. (Predicting the yield curve using forecast combinations; Caldeira J.F., Moura G.V., Santos A.A.P. (2016); Computational Statistics and Data Analysis, 100, pp. 79-98.) and further in view of Kraftsow et al. (US 20130346385 A1).

Regarding claims 6 and 14, the combination of Beddo, McMahon, and Brzezicki teach all the limitations of claims 1 and 9 above.
However, Beddo does not explicitly teach for each model of each training set i, the calculating model weights w(i) comprises:                         
                            w
                            
                                
                                    i
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    R
                                    M
                                    S
                                    E
                                    (
                                    i
                                    )
                                
                            
                        
                    .
 for each model of each training set i (page 86, section 5. “Thick modeling approach with RMSE-weights (FC-RMSE)” teaches computing the root mean square error of all selected models),
the calculating model weights w(i) comprises:                         
                            w
                            
                                
                                    i
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    R
                                    M
                                    S
                                    E
                                    (
                                    i
                                    )
                                
                            
                        
                     (page 86, section 5. “Thick modeling approach with RMSE-weights (FC-RMSE)” discloses an equation, wherein the number teaches calculating the model weight for one model as: 
    PNG
    media_image1.png
    27
    145
    media_image1.png
    Greyscale
.).
While Caldeira does not explicitly evaluate item demand forecasting, Caldeira presents a solution to a problem reasonably pertinent to the claimed invention. For example, as explained above, Beddo addresses calculating weights for each forecasting model; however, Beddo does not explicitly teach the claimed manner of calculating weights for each forecasting model. Caldeira describes an approach to improving the usefulness of weighted forecasting. In Beddo, one is inquiring about an optimal sales forecast. Analogously, in Caldeira, one is inquiring about an optimal interest rate forecasting. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Beddo and McMahon to incorporate the teachings of Caldeira to include for each model of each training set, i the calculating model weights w(i) comprises:                         
                            w
                            
                                
                                    i
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    R
                                    M
                                    S
                                    E
                                    (
                                    i
                                    )
                                
                            
                        
                    . This improvement is suggested since Caldeira analogously provides this weighting scheme in order to alleviate model uncertainty (Caldeira, Page 80, first paragraph).
Although the combination of Beddo, McMahon, Brzezicki, and Caldeira teach the calculating model weights w(i) comprises:                         
                            w
                            
                                
                                    i
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    R
                                    M
                                    S
                                    E
                                    (
                                    i
                                    )
                                
                            
                        
                    , the combination does not explicitly teach the calculating model weights w(i) comprises:                         
                            w
                            
                                
                                    i
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    R
                                    M
                                    S
                                    E
                                    (
                                    i
                                    )
                                
                            
                            .
                             
                        
                     (Emphasis added by the Examiner, specifically the “1+” in the denominator of the equation.)
From the same or similar field of endeavor, Kraftsow discloses adding a small constant to the denominator of a weighting equation (paragraphs [0039-0040] teach summing the reciprocal of an equation, wherein a constant factor of “cis” (such as 1) is added to the denominator). It would have been 

Regarding claims 7 and 15, the combination of Beddo, McMahon, Brzezicki, Caldeira, and Kraftsow teach all the limitations of claims 6 and 14 above.
However, Beddo does not explicitly teach determining a sum S of the model weights w(i) comprising S=sum(w(i)); and normalizing a weight w'(i) for each w(i) comprising                         
                            
                                
                                    w
                                
                                
                                    '
                                
                            
                            
                                
                                    i
                                
                            
                            =
                            
                                
                                    w
                                    (
                                    i
                                    )
                                
                                
                                    s
                                
                            
                        
                    .
	From the same or similar field of endeavor, Caldeira further teaches: 
determining a sum S of the model weights w(i) comprising S=sum(w(i)) (page 86, section 5. “Thick modeling approach with RMSE-weights (FC-RMSE)” discloses calculating the sum of each model weight in the denominator of the equation: 
    PNG
    media_image2.png
    45
    156
    media_image2.png
    Greyscale
); 
and normalizing a weight w'(i) for each w(i) comprising                         
                            
                                
                                    w
                                
                                
                                    '
                                
                            
                            
                                
                                    i
                                
                            
                            =
                            
                                
                                    w
                                    (
                                    i
                                    )
                                
                                
                                    s
                                
                            
                        
                     (page 86, section 5. “Thick modeling approach with RMSE-weights (FC-RMSE)” discloses calculating the normalized weight for each model using the following equation:
    PNG
    media_image3.png
    87
    301
    media_image3.png
    Greyscale
).
                        
                            
                                
                                    w
                                
                                
                                    '
                                
                            
                            
                                
                                    i
                                
                            
                            =
                            
                                
                                    w
                                    (
                                    i
                                    )
                                
                                
                                    s
                                
                            
                        
                    . One would be motivated to do so in order to alleviate model uncertainty (Caldeira, Page 80, first paragraph).

	Regarding claims 8 and 16, the combination of Beddo, McMahon, Brzezicki, Caldeira, and Kraftsow teach all the limitations of claims 7 and 15 above.
	However, Beddo does not explicitly teach the generating the forecast of future sales y using each model M(i) comprises: y = sum(f(M(i), x)*W(i)), wherein f comprises the function to forecast for each model, and x corresponds to each data point.
	From the same or similar field of endeavor, Caldeira further teaches: the generating the forecast of future sales y using each model M(i) comprises: y = sum(f(M(i), x)*W(i)) (page 85 section 2.8 “Combined forecasts” teaches: 
    PNG
    media_image4.png
    73
    317
    media_image4.png
    Greyscale
; Examiner’s Note: The “y” variable is the equivalent to the claimed y variable; The                         
                            
                                ∑
                                
                                     
                                
                            
                        
                    variable is the equivalent of the “sum” variable. The “w” variable is the equivalent of the claimed w variable. The second “y” is equivalent to f(M(i),x), wherein the “tau” is equivalent to the claimed x variable),
 wherein f comprises the function to forecast for each model (page 85 section 2.8 “Combined forecasts” teaches the “y” is the forecast of the mth model. Examiner’s Note: The second “y” is equivalent to f(M(i),x), wherein the “tau” is equivalent to the claimed x variable).
and x corresponds to each data point (page 85 section 2.8 “Combined forecasts” teaches the “tau” is each maturity value (i.e. a data point)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beddo, McMahon, Brzezicki, Caldeira, and Kraftsow to .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ura et al. (US 20170372229 A1) discloses in at least paragraph [0074] producing a randomly sampled forecast
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683